DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
i.	Claim 2, “artificial pressure source”, which has been interpreted as a press, clamp, iron, roller, pump, piston or spring, or equivalents thereof. See Applicant’s published application (paragraph 158). This term does not invoke 35 USC 112(f) interpretation in claim 3 in view of the recited structure.
ii.	Claim 5, “stacking apparatus”, which has been interpreted as registration pins, or equivalents thereof. See Applicant’s published application (claim 6). This term does not invoke 35 USC 112(f) interpretation in claim 6 in view of the recited registration pins.
iii.	Claim 12, “moving object”, which has been interpreted as a rotatable wheel, or equivalents thereof. See Applicant’s published application (paragraph 15). This term does not invoke 35 USC 112(f) interpretation in claim 13 in view of the recited structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
iv.	Claim 21, “chemical means”, which has not been interpreted under 35 USC 112(f) in view of the recitation of “chemical”, i.e. chemical means refers to a chemical.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 31, the examiner does not find any teaching of the claimed residue of a deposited anti-evaporant in the original disclosure or claims. Accordingly, Applicant was not in possession of this limitation at the time of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, lines 16-18, this language is very confusing. Does this language require adhering powder fused to adhering powder and substrate material fused to substrate material? It is entirely unclear which elements are fused to each other.
	Regarding claim 22, line 8, --substantially-- should be inserted before “planar” to use consistent language. As written, is a little unclear if the previously recited substantially planar first and second layers are being further limited as planar. Additionally, it is a little unclear if the first and second planar layers have proper antecedent basis without the term --substantially--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-13, 17-19, 21-23 and 28-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Morita (US 6056843).
	Regarding claim 1, numerous process steps are recited. However, claim 1 is drawn to a product. Accordingly, the process language is not positively required, but rather is only limiting as to the structure implied by such process steps. See MPEP 2113. The examiner’s position is that these process steps imply no more than a stack comprising at least two substrate sheets, each comprising substrate material, wherein adjacent substrate sheets in the stack are adhered by patterned material which has been fused to adjacent substrate sheets in the stack. The use of powder is not required because fused material may have the same structure regardless of whether it is applied as a powder, a film, a liquid, or some other initial form. Morita clearly teaches these limitations (Figures 1-2; column 2, lines 31-67; column 3, lines 1-19 and 51-67; column 4, lines 1-12; column 6, lines 57-67; column 7, lines 1-19; column 8, lines 26-27; column 11, lines 53-67). Selectively depositing an adhering agent, applying powder, removing non-adhering powder, applying pressure and heat, and removing regions also do not particularly define the product structure because there is no requirement that the adhering agent is part of the product, as noted above powder does not particularly define the product structure, and the manner of fusing and shaping the final product does not appear to limit the product structure.
	Regarding claims 2-3, these additional limitations are taught by Morita (column 12, lines 55-58).
	Regarding claim 4, Morita teaches this additional limitation (column 7, lines 13-15)
	Regarding claims 5-6, Morita is particularly directed to achieving alignment between the sheets (column 12, lines 55-58). The limitations of claims 5-6, directed to aligning the sheets, do not appear to distinguish the formed product from that of Morita.
	Regarding claims 7-9 and 11-13, these abrasive blasting limitations are directed to removal of the negative portions. Morita removes negative portions (column 14, lines 12-18). Claims 7-9 do not require that the abraded surface is used as the finished surface of the object. These claims do not require any particular surface roughness or finish for the claimed object. With respect to the claimed product, these claims only appear to require that the negative material has been removed. As noted above, such is taught by Morita.
	Regarding claim 10, Morita teaches paper (column 6, line 61; column 7, lines 8-12; column 15, lines 23-27), which is a nonwoven material formed from cellulose fibers.
	Regarding claim 17, the above cited portions of Morita clearly teach the additional limitations of hardened material which has been disposed in a spatial pattern that binds adjacent substrate sheets together and defines a positive region which corresponds to the three dimensional object. The limitations directed to a negative region do not particularly define structure of the product because the negative region is not part of the finished product.
	Regarding claim 18, the claimed product is not limited to this recited method step. The implied structure from such a step is that the powder has fused to form a hardened material. In any event, the structure implicit in this limitation is clearly indicated by Morita (column 3, line 50 to column 4, line 37; column 10, lines 51-55; column 13, lines 1-4 and 26-47; column 15, lines 8-27; column 16, lines 21-42).
	Regarding claim 19, there is no requirement that the anti-evaporant is part of the claimed product. Additionally, any material have low volatility is considered to satisfy this broad limitation. Accordingly, the thermoplastic or the pigment taught by Morita alternatively satisfies this limitation (column 7, lines 6-19).
	Regarding claim 21, the manner of removing the negative material does not appear to define a unique structural feature of the claimed product. There is no evidence of record to the contrary. As noted above, Morita teaches removing the negative material.
	Regarding claim 22, the layers of Morita are planar without bent portions, paper is a compressed fiber material and the layers are subjected to heat and compression to form the stack, thus also satisfying the claimed compressed fiber material. The above cited portions of Morita clearly teach the additional hardened thermoplastic formed in pre-selected parts of the layers fusing together adjacent layers to form the claimed composite. The limitations directed to determination of the article shape and pre-cutting being unnecessary do not particularly affect the structure of the claimed article. Since the hardened thermoplastic material of Morita is provided in the positive areas which define the shape of the article, the article of Morita satisfies the claimed article. The negative areas are removed and thus do not form a part of the article. Thus “without needing any layer of fiber material to be pre-cut to shape” does not distinguish the claimed article over Morita.
	Regarding claim 23, Morita clearly teaches the layers may be formed from the same material.
	Regarding claims 28-29, Morita teaches these additional limitations (column 7, lines 8-19; Figure 1).
	Claims 30-31 are satisfied for the reasons provided above. The thermoplastic or the pigment taught by Morita alternatively satisfies the broadly recited residue (column 7, lines 6-19).

Claims 1-13, 17-19, 21-25 and 30-31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jang (US 6471800).
	Regarding claim 1, numerous process steps are recited. However, claim 1 is drawn to a product. Accordingly, the process language is not positively required, but rather is only limiting as to the structure implied by such process steps. See MPEP 2113. The examiner’s position is that these process steps imply no more than a stack comprising at least two substrate sheets, each comprising substrate material, wherein adjacent substrate sheets in the stack are adhered by patterned material which has been fused to adjacent substrate sheets in the stack. The use of powder is not required because fused material may have the same structure regardless of whether it is applied as a powder, a film, a liquid, or some other initial form. Jang teaches these limitations (Figures 1-3; column 5, lines 10-17 and 27-28; column 6, lines 6-17; column 8, lines 1-6; column 9, lines 3-6; column 17, lines 17-24). Selectively depositing an adhering agent, applying powder, removing non-adhering powder, applying pressure and heat, and removing regions also do not particularly define the product structure because there is no requirement that the adhering agent is part of the product, as noted above powder does not particularly define the product structure, and the manner of fusing and shaping the final product does not appear to limit the product structure.
	Regarding claims 2-3, these additional limitations are taught by Jang (column 8, lines 1-6).
	Regarding claim 4, Jang teaches this additional limitation (column 6, line 6; column 8, lines 1-6), which only requires a patterned adhering material comprising thermoplastic. As noted above, using powder in the process of manufacture does not appear to distinguish the claimed product over a thermoplastic adhering material regardless of its initial form.
	The limitations of claims 5-6, directed to aligning the sheets, do not appear to distinguish the formed product from that of Jang (Figure 1).
	Regarding claims 7-9 and 11-13, these abrasive blasting limitations are directed to removal of the negative portions. Jang removes negative portions (column 5, lines 29-31). Claims 7-9 do not require that the abraded surface is used as the finished surface of the object. These claims do not require any particular surface roughness or finish for the claimed object. With respect to the claimed product, these claims only appear to require that the negative material has been removed. As noted above, such is taught by Jang.
	Regarding claim 10, Jang teaches paper (column 11, lines 50-54), which is a nonwoven material formed from fibers.
	Regarding claim 17, the above cited portions of Jang clearly teach the additional limitations of hardened material which has been disposed in a spatial pattern that binds adjacent substrate sheets together and defines a positive region which corresponds to the three dimensional object. The limitations directed to a negative region do not particularly define structure of the product because the negative region is not part of the finished product.
	Regarding claim 18, the claimed product is not limited to this recited method step. The implied structure from such a step is that the powder has fused to form a hardened material. In any event, the structure implicit in this limitation is clearly indicated by Jang (column 5, lines 1-17; column 6, lines 6-17).
	Regarding claim 19, there is no requirement that the anti-evaporant is part of the claimed product. Additionally, any material have low volatility is considered to satisfy this broad limitation. Accordingly, the resins, glue, or combinations including adhesives, waxes, thermoplastic polymer and thermosetting resins taught by Jang alternatively satisfy this limitation (column 5, lines 40-44; column 6, lines 3-17; column 8, lines 62-67; column 12, lines 3-8).
	Regarding claim 21, Jang teaches chemical removal to form the product (column 11, lines 54-64; column 12, lines 1-17; column 18, lines 25-51).
	Regarding claim 22, the layers of Jang are planar without bent portions, paper is a compressed fiber material and the layers are subjected to heat and compression to form the stack, thus also satisfying the claimed compressed fiber material. The above cited portions of Jang clearly teach the additional hardened thermoplastic formed in pre-selected parts of the layers fusing together adjacent layers to form the claimed composite. The limitations directed to determination of the article shape and pre-cutting being unnecessary do not particularly affect the structure of the claimed article. Since the hardened thermoplastic material of Jang is provided in the positive areas which define the shape of the article, the article of Jang satisfies the claimed article. The negative areas are removed and thus do not form a part of the article. Thus “without needing any layer of fiber material to be pre-cut to shape” does not distinguish the claimed article over Jang.
	Regarding claim 23, Jang clearly teaches the layers may be formed from the same material.
	Regarding claims 24-25, Jang teaches the product layer may comprise polyvinyl alcohol (column 11, line 61).
	Claims 30-31 are satisfied for the reasons provided above. The above noted resins, glue, or combinations including adhesives, waxes, thermoplastic polymer and thermosetting resins taught by Jang satisfy the broadly recited residue.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-16, 20 and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita as applied to claims 1-13, 17-19, 21-23 and 28-31 above, and further in view of Feygin (US 5637175).
	Regarding claim 14, Morita does not teach the claimed internal channels. However, it is known to produce three dimensionally printed articles having high complexity including intricate channels and internal voids. See Feygin (column 7, lines 62-63). A channel is naturally an “internal channel” because a channel must be surrounded by a material forming a surface which defines the channel. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in Morita because one of ordinary skill in the art would have been motivated to provide three dimensionally printed articles having known features, as evidenced by Feygin.
	Claim 15 is satisfied for the reasons provided above. As noted above, the abrasive blasting limitations are directed to removal of the negative portions. Morita removes negative portions (column 14, lines 12-18). Claim 15 does not require that the abraded surface is used as the finished surface of the object. Claim 15 does not require any particular surface roughness or finish for the claimed object. With respect to the claimed product, claim 15 only appears to require that the negative material has been removed. As noted above, such is taught by Morita.
	Regarding claim 16, Morita teaches paper, cloth or film as the sheet material (column 6, line 61), but does not recite carbon fiber. Feygin teaches that woven or nonwoven carbon fiber sheets are a known alternative for paper or film sheets (column 27, lines 18-43). Naturally carbon fiber material is useful where high strength is desired. For example, Feygin teaches that the sheets may comprise strong fibers (column 16, lines 60-62). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in Morita because one of ordinary skill in the art would have been motivated to use known suitable alternative sheet materials, or to use high strength sheet materials, as suggested by the above noted teachings of Feygin.
	Regarding claim 20, Feygin also teaches woven or nonwoven fiberglass sheet material and the use of such material is considered obvious for the same reasons provided above with respect to using carbon fiber sheet material (column 27, line 42).
	Claims 25-27 are satisfied for the reasons provided above.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita as applied to claims 1-13, 17-19, 21-23 and 28-31 above, and further in view of Jang.
	Regarding claim 24, Morita does not teach the layers comprise polylactic acid or polyvinyl alcohol. However, in three dimensionally printed objects, Jang suggests the layers may comprise water soluble polymers such as polyvinyl alcohol to facilitate removal of the negative regions using water (column 11, lines 54-64; column 12, lines 1-17; column 18, lines 25-51). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in Morita because one of ordinary skill in the art would have been motivated to achieve the above noted advantage in accordance with the teachings of Jang.


Claims 7-9 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita in view of Feygin as applied to claims 14-16, 20 and 25-27 above, and further in view of Deckard (US 7258896).
	Regarding claims 7-9 and 11-13, the examiner took the position above that these claims do not require that the abraded surface is used as the finished surface of the object and these claims do not require any particular surface roughness or finish for the claimed object. Here, further weight is given to the abraded surface implied by the claimed abrasive blasting. In the manufacture of three dimensionally printed products comprising high strength fiber layers such as carbon or glass fiber, Deckard suggests removal of negative material by abrasive blasting (column 6, lines 13-18; column 7, lines 31-35; column 13, lines 8-13). Deckard suggests plastic abrasive. However, the particular abrasive medium and the propellant method or fluid do not appear to distinguish the abraded surface of the claimed product over that suggested by Deckard. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the implicitly claimed abraded surface because one of ordinary skill in the art would have been motivated to provide a known suitable surface finish and/or to provide such a surface by removing the negative material in a known suitable manner, as evidenced by Deckard.
	Regarding claim 14, Morita does not teach the claimed internal channels. However, it is known to produce three dimensionally printed articles internal channels. See Deckard (column 9, line 36). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide this limitation in Morita because one of ordinary skill in the art would have been motivated to provide three dimensionally printed articles having known features, as evidenced by Deckard.
	Claim 15 is satisfied for the reasons provided above.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 27 July 2021 is insufficient to overcome the rejection of previous claims 1-29 based upon Morita or Jang as a primary reference as set forth in the last Office action, or the current claims as rejected using Morita or Jang as a primary reference as set forth in the current Office action because:
	Mr. Swartz asserts that the use of powder thermosetting resin retained at locations of printed adhering agent results in voids in the resulting article formed by the steps recited in the product by process claims. In response the claims are not limited to thermosetting resin powder or printed adhering agent, and accordingly this assertion is not particularly connected  with the claims. Moreover, the assertion is not supported by sufficient objective evidence. The CT scans in the Declaration are only directed to a product produced by steps falling with the steps recited in the claims. There are no scans of products produced by techniques suggested by Morita or Jang for comparison. There is only a mere assertion, unsupported by evidence, that voids would not appear in products formed by techniques suggested by Morita or Jang. Additionally, the Declaration does not include any details with respect to the specific parameters used to manufacture a product. There is no disclosure of the materials, application methods, temperatures, pressures, amounts or patterns used. To the extent that parameters must be within certain ranges to achieve the asserted structural differences, i.e. voids, no such ranges are found in the claims. For the reasons detailed above, there is insufficient connection between the evidence provided and the claimed invention to establish that the claimed product-by-process necessarily yields an implicit structural difference from Morita or Jang.

Response to Arguments
Applicant's arguments filed 27 July 2021 have been fully considered but they are not persuasive.
	Applicant argues that “artificial pressure source”, “stacking apparatus” and “moving object” would have been understood as classes of structures. The examiner respectfully disagrees. The examiner has not found evidence that these are names used in the art to describe broad classes of structure, nor has Applicant provided any such evidence.
	Applicant argues the claimed product requires hardened material throughout each substrate layer resulting from flow of material from inside one layer migrated into and through an adjacent layer. In response, there is no such language in the claims. Accordingly, this argument is not commensurate in scope with the claims.
	Applicant argues the impregnation in Morita is not complete. In response, there is no such requirement of complete impregnation in the claims.
	Applicant argues there is no flowing of material into the sheets in Jang. The examiner respectfully disagrees. Jang teaches the applied material migrates into pores of the sheets (column 10, lines 31-46), which clearly indicates infiltration. As to filler from one sheet flowing into another sheet, there is no such requirement in the claims. Moreover, the claims are drawn to a product, and thus are only limited to the implicit structure from recited process steps.
	The arguments directed to voids are not persuasive for the reasons provided above in the response to the 37 CFR 1.132 Declaration.
	Applicant argues Jang does not enable the claimed invention. In response, the claims are directed to a product. Jang must only satisfy the structure implied by the claimed product by process. Jang is not required to teach the recited process steps. See MPEP 2113. Applicant argues a thermoset does not melt of flow by application of heat. First, Jang is not limited to thermosets. Second, thermosets are capable of flowing at elevated temperature until crosslinking reactions increase the viscosity to a level at which such flow no longer occurs. Indeed, such is conventional in the art of molding composite material from prepregs containing B-staged epoxy resin. Third, Jang also teaches thermoplastics. Fourth, as noted above, Jang explicitly teaches material migrates into pores of the sheets.
	Applicant argues hot melts cannot be applied by inkjet. In response, Jang also teaches solutions containing thermoplastic polymer dissolved in a solvent (column 8, lies 62-65), and as noted above explicitly teaches material migrates into pores of the sheets. There is no requirement or teaching in Jang of attempting to inkjet print solvent-free hot melt material. Applicant further argues nozzles for applying hot melts cannot provide sufficient precision. This argument is not persuasive for the reasons provided above. Jang is not limited to hot melts. Additionally, the claims do not require any particular degree of precision, and accordingly this argument is not commensurate in scope with the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745